Name: Commission Regulation (EC) No 764/97 of 23 April 1997 introducing safeguard measures in respect of imports of rice originating in the overseas countries and territories (OCTs)
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  executive power and public service;  international affairs;  plant product;  trade
 Date Published: nan

 29 . 4 . 97 I EN I Official Journal of the European Communities No L 112/3 COMMISSION REGULATION (EC) No 764/97 of 23 April 1997 introducing safeguard measures in respect of imports of rice originating in the overseas countries and territories (OCTs) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Article 109 thereof, Having consulted the Committee set up by Article 1 (2) of Annex IV to Decision 91 /482/EEC, Whereas Council Regulation (EC) No 304/97 (2) intro ­ duces safeguard measures in respect of imports of rice originating in the overseas countries and territories for the period from 1 January to 30 April 1997; Whereas, at the end of the period of application of those measures, the serious disruption in the Community rice sector and the risk of a significant deterioration in that sector of economic activity have not been eliminated, in particular with regard to the level of Community prices , the need for significant amounts to be bought into inter ­ vention and the risk of a great reduction in land under Indica rice ; Whereas on 9 April 1997 the Commission accordingly decided that safeguard measures should be introduced; Whereas, on the same date, the Italian Government applied to the Commission, pursuant to Article 109 of Decision 91 /482/EEC for the extension of the safeguard measures in respect of imports of rice originating in the overseas countries and territories (hereinafter referred to as OCTs); Whereas this rice , which is exempt from customs duty on import into the Community in accordance with Article 101 ( 1 ) of Decision 91 /482/EEC is , as a result of the quantities involved, causing a disturbance on the Community market in rice , which has experienced a normal harvest of Indica rice in 1996/97 after two years of drought; Whereas the Community has provided aid per hectare on a temporary basis to encourage Community producers to grow more Indica rice; whereas massive imports of rice from the OCTs under preferential conditions may under ­ mine these attempts to diversify production , leading European producers initially to put large quantities into intervention and subsequently to return to growing Ja ­ ponica rice , for which there is already a surplus; whereas, under those conditions, it is important to maintain produ ­ cers ' confidence during the sowing period ; Whereas the quantities of rice imported from the OCTs are likely to increase still further owing to the producer regions ' unrealized potential ; Whereas, consequently, the threat of damage to a sector of the Community economy persists ; whereas the applica ­ tion of safeguard measures to imports into the Com ­ munity of rice from the OCTs should therefore be extended; Whereas priority should be given to measures which would least disturb the functioning of the association of the OCTs and the Community, in accordance with Article 109(2) of Decision 91 /482/EEC; whereas such measures must, moreover, be limited to what is strictly necessary to remedy the difficulties that have arisen ; Whereas the maintenance of a tariff quota would guarantee OCT rice access to the Community market within limits compatible with the stability of that market while preserving preferential treatment for that product consistent with the objectives of Decision 91 /482/EEC; Whereas the quota should be opened for a period suffi ­ cient to achieve those objectives; whereas a period of application of five months from 1 May 1997, which would cover the last month of the current marketing year and the first month of the next, would meet those require ­ ments; whereas interrupting those measures before the start of the new marketing year could gravely affect the stability of trade in products from the previous harvest and create a great deal of uncertainty at a time when the marketing forecasts for the new marketing year are being prepared; whereas a premature interruption of the measures would endanger the results achieved up to now; Whereas the quota should be opened for a quantity of 59 610 tonnes of husked rice equivalent originating in the OCTs other than the least-developed OCTs, corres ­ ponding to the quantities imported over the years 1992 to 1995; Whereas, in accordance with Article 110 of Decision 91 /482/EEC, particular attention should be paid to the interests of the least-developed OCTs listed in Article 230 of that Decision ; whereas those territories include Mont ­ serrat and the Turks and Caicos Islands;(') OJ No L 263, 19 . 9 . 1991 , p . 1 .2) OJ No L 51 , 21 . 2 . 1997, p . 1 . No L 112/4 EN Official Journal of the European Communities 29 . 4 . 97 3 . Applications for import licences shall be accom ­ panied by:  proof that the applicant is a natural or legal person who has carried out a commercial activity in the rice sector for at least 12 months and is registered in the Member State in which the application is submitted,  a written declaration by the applicant stating that he has not submitted more than one application on the day in question for each of the origins referred to in Article 1 . Where an applicant submits more than one application for an import licence , all his applications shall be rejected . Article 3 1 . The licence application and the import licence shall contain the following indications: (a) in box 8 , the country of origin must be indicated and 'yes' must be marked with a cross; (b) in box 20 of the licence, one of the following entries must be made : Whereas the total available quantities should be allocated among the interested importers and speculation should be prevented; whereas the number of licence applications made daily by each importer for each origin should be restricted and provision should be made for the lodging by the importer concerned of an appropriate security so as to ensure correct performance of the import; Whereas, with a view to guaranteeing proper administra ­ tion of the measures, special rules should be laid down regarding the submission of applications and the issuing of licences; whereas those rules will either supplement or derogate from the provisions of Commission Regulation (EEC) No 3719/88 ('), as last amended by Regulation (EC) No 2350/96 (2); Whereas, in the light of the experience obtained and the assessment made at the end of the period of application of the measures introduced in January 1997, it seems possible to extend, by derogation from Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 1527/96 (4), the period of validity of import licences until the end of the third month following that in which they were actually issued, so as to allow importers better to organise their imports and avoid concentrating them too much, and to reduce the amount of the security applying to the certificate guaranteeing that importers' obligations are met; Whereas this Regulation should enter into force on the day of its publication so as to prevent speculation ,  ExenciÃ ³n del derecho de aduana (DecisiÃ ³n 91 /482/CEE, artÃ ­culo 101 )  Toldfri (artikel 101 i afgÃ ¸relse 91 /482/EÃF)  Zollfrei (BeschluÃ  91 /482/EEG, Artikel 101 )  Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã Ã  (Ã ÃÃ Ã Ã ±Ã Ã · 91 /482/EOK Ã Ã ¿Ã Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¯Ã ¿Ã , Ã ¬Ã Ã ¸Ã Ã ¿ 101 )  Exemption from customs duty (Decision 91 /482/EEC, Article 101 )  Exemption du droit de douane (Decision 91 /482/CEE, article 101 )  Esenzione dal dazio doganale (Decisione 91 /482/CEE, articolo 101 )  Vrijgesteld van douanerecht (Besluit 91 /482/EEG, artikel 101 ) HAS ADOPTED THIS REGULATION: Article 1 1 . Imports into the Community of rice originating in the OCTs falling within CN code 1006 and benefiting from exemption from customs duties shall be restricted during the period 1 May to 30 September 1997 to the following quantities of husked rice equivalent : (a) 10 000 tonnes for rice originating in Montserrat and the Turks and Caicos Islands; (b) 59 610 tonnes for rice originating in the other OCTs . Article 2 1 . Applications for import licences shall be lodged with the competent authorities of the Member States from 2 May 1997 . 2 . Applications for import licences shall be for a quantity not less than 100 tonnes and not more than 2 000 tonnes of rice .  IsenÃ §Ã £o de direito aduaneiro (DecisÃ £o 91 /482/CEE, artigo 101 ?)  Tullivapaa (pÃ ¤Ã ¤tÃ ¶s 91 /482/ETY, artikla 101 )  Tullfri (beslut 91 /482/EEG, artikel 101 ). 2 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity entered for free circulation may not exceed that entered in boxes 17 and 18 of the import licence . The figure '0 ' shall accordingly be entered in box 19 of the licence . 3 . Notwithstanding Article 9 of Regulation (EEC) No 3719/88 , the rights arising from import licences shall not be transferable . (') OJ No L 331 , 2. 12 . 1988 , p. 1 . ( 2) OJ No L 320 , 11 . 12 . 1996, p. 4 . -1 ) OJ No L 117, 24. 5 . 1995, p. 2 . O OJ No L 190 , 31 . 7 . 1996, p. 23 . 29 . 4. 97 ( ENl Official Journal of the European Communities No L 112/5 4. Notwithstanding Article 10 of Regulation (EEC) No 1162/95, the amount of the security in respect of the import licences shall be equal to 50 % of the customs duty calculated in accordance with Article 1 1 of Regula ­ tion (EC) No 3072/95 (') applicable on the date on which the application was lodged . 5 . The concept 'originating products' for the purposes of applying this Regulation and the methods of adminis ­ trative cooperation relating to it shall be as defined in Annex II to Decision 91 /482/EEC . Article 4 1 . On the day on which licence applications are lodged, the Member States shall inform the Commission's departments by telex or fax of the quantities, by CN code and by country of origin , for which import licences have been applied for and the names and addresses of the applicants . 2 . Without prejudice to paragraph 3 , import licences shall be issued on the 1 1th working day following that on which the application was lodged . 3 . If the quantities applied for exceed the quantities still available for one or more of the quotas specified in Article 1 , the Commission shall , within 10 working days following the date on which the licence applications were lodged, set a single percentage reduction to be applied to the quantities for which applications were lodged on the day on which the quotas were exceeded . 4 . If the quantity for which the import licence is issued is less than the quantity applied for, the amount of the security referred to in Article 3 (4) shall be reduced proportionately. Article 5 Member States shall notify the Commission by telex or fax: (a) within two working days following issue , of the quantities for which import licences have been issued, specifying date , CN code, country of origin and name and address of holder, (b) on the last working day of the following month , of the quantities by CN code and by country of origin actu ­ ally entered for free circulation during each month . The above information must be notified in the same way but separately from information on other import licence applications in the rice sector. Article 6 1 . Regulation (EEC) No 3719/88 shall apply, including Article 33 (5) thereof. 2 . Regulation (EC) No 1162/95 shall apply without prejudice to this Regulation . However, by derogation from Article 6 of Regulation (EC) No 1162/95, import licences for husked , wholly-milled, semi-milled rice and broken rice shall be valid from the date on which they were actu ­ ally issued until the end of the third month following that date , pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May to 30 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1997. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 329, 30 . 12 . 1995, p. 18 .